DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments filed on 2/15/2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection via Kao et al. (US# 2017/0294053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rycyna, III et al. (US# 2016/0224306 hereinafter Rycyna) in view of Kao et al. (US# 2017/0294053 hereinafter Kao).
Referring to claim 1, Rycyna discloses an electronic apparatus (control of display modules 14; Fig. 11) comprising:
a display (The configuration manager 210 handles the initial configuration and setup of the display system 10 upon installation, including the configuration of the display modules 14 and the reconfiguration or replacement of modules 14 as that becomes necessary over time. The media manager 208 is responsible for the graphics that are actually shown on the display system 10, including images and video.; Para. 0062.  Thus, managers 208 and 210 comprise displays.);
a memory (look-up table within controller 26; Paras. 0070 and 0074) to store module map information in which identification information of a plurality of display modules (modules 14; Fig. 11) included in an external display apparatus (display system 10; Fig.11) and location information of the plurality of display modules is mapped, respectively (controller 26 receives sensor data and constraint data, then uses look-up table to associate each display module 14.... in most embodiments, the controller 26 will be pre-configured to work with a limited number of models, with settings for each stored in memory, e.g., in a look-up table. In that case, each display module 16 may transmit a simple identifier string--numerical or text--in order to identify itself and its capabilities.; Paras. 0070 and 0074); and
a processor (controller 26; Fig. 11) configured to:
obtain location information indicating a location of the display module corresponding to the identification information in an arrangement of the plurality of display modules based on the module map information stored in the memory (controller 26 receives sensor data and constraint data, then uses look-up table to associate each display module 14.... in most embodiments, the controller 26 will be pre-configured to work with a limited number of models, with settings for each stored in memory, e.g., in a look-up table. In that case, each display module 16 may transmit a simple identifier string--numerical or text--in order to identify itself and its capabilities.; Paras. 0070 and 0074…..and Each module 14 will also typically be aware of its place in the daisy chain. Those pieces of data create a matrix of constraints from which the controller 26 can automatically determine the locations of the individual modules 14 in the overall display system 10.; Para. 0049.), and
control the display (computer systems 208 and 210; Fig. 11) to display the location information of the display module (The configuration manager 210 handles the initial configuration and setup of the display system 10 upon installation, including the configuration of the display modules 14 and the reconfiguration or replacement of modules 14 as that becomes necessary over time. The media manager 208 is responsible for the graphics that are actually shown on the display system 10, including images and video.; Para. 0062).
However, Rycyna does not specifically disclose  a sensor configured to scan identification information from an external surface; and 
a processor configured to: 
 control the sensor to scan an area including the identification information on a surface of one of the plurality of display modules;

obtain the identification information based on the scanned area.
In an analogous art, Kao discloses a sensor (reader 12; Fig. 1) configured to scan identification information from an external surface (electronic tag 50 with an electronic paper displaying module 58; Figs. 1-2) (Step 406: Scanning the identification mark 54 on the electronic tag 50 of the patrol location 70, with the communication terminal 10 via the reader 12 when one of the plurality of patrol locations 70 is reached.; Paras. 0044 and 0057); and 
a processor (14; Fig. 1) configured to:  
control the sensor (12; Fig. 1) to scan an area including the identification information on a surface of one of the plurality of display modules (electronic tag 50 with an electronic paper displaying module 58; Figs. 1-2) (Step 406: Scanning the identification mark 54 on the electronic tag 50 of the patrol location 70, with the communication terminal 10 via the reader 12 when one of the plurality of patrol locations 70 is reached.; Para. 0044, Fig. 4); 
obtain the identification information based on the scanned area (Step 408: Checking whether the scanned identification mark 54 maps to the mapping information 322 of the patrol location 70 recorded in the patrol server 30.; Para. 0045, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Kao to the system of Rycyna in order to improve communication tracking through tags scanning.
Referring to claim 2, Rycyna discloses wherein the identification information includes at least one of an identification code or an identification number respectively provided on a rear surface of the plurality of display modules (individual modules 14 to assign the individual modules 14 IP addresses for identification and communication purposes.; Para. 0060, Fig. 11).
(Those pieces of data create a matrix of constraints from which the controller 26 can automatically determine the locations of the individual modules 14 in the overall display system 10.; Para. 0049), and
control the display to display guide information including direction information and distance information regarding a location of the target display module with reference to the location information of the target display module obtained (a graphical user interface (GUI), generally indicated at 400, for manually configuring the layout and position of the display modules 14. The centerpiece of the GUI 400 is a grid 402 with each tile 404 in the grid 402 representing a single display module 14 in a display system 10. The user can select tiles 404 to indicate the overall size and shape of the display system 10 being used. In the illustrated embodiment, a user has selected a 5×5 grid 406, indicating a five module 14 by five module 14 display system 10. Using a set of what are essentially drawing tools 408, the user can then designate the wiring pattern and the positions of the modules 14 in the display system 10.; Paras. 0081-0082 and 0062).
Referring to claim 8, Rycyna discloses wherein the module map information is information obtained by integrating first module map information including location information regarding some display modules from among the plurality of display modules obtained by the electronic apparatus and second module map information including location information regarding remaining display modules from among the plurality of display modules obtained by another electronic apparatus (two separate computer systems 208, 210, both usually typical personal computers, tablet computers, or other, similar devices, are in communication with the controller 26 via the communication network 206. The configuration manager 210 handles the initial configuration and setup of the display system 10 upon installation, including the configuration of the display modules 14 and the reconfiguration or replacement of modules 14 as that becomes necessary over time. The media manager 208 is responsible for the graphics that are actually shown on the display system 10, including images and video.; Para. 0062, Fig. 11. Thus, it obvious the remaining display modules data is being stored in memory 210).
Referring to claim 9, Rycyna discloses further comprising:
a communication interface including a circuit (two separate computer systems 208, 210 include circuits; Fig. 11),
wherein the second map information is obtained by the other electronic apparatus and transmitted to an external server, and the second map information is received from the external server through the communication interface (two separate computer systems 208, 210, both usually typical personal computers, tablet computers, or other, similar devices, are in communication with the controller 26 via the communication network 206. The configuration manager 210 handles the initial configuration and setup of the display system 10 upon installation, including the configuration of the display modules 14 and the reconfiguration or replacement of modules 14 as that becomes necessary over time. The media manager 208 is responsible for the graphics that are actually shown on the display system 10, including images and video.; Para. 0062, Fig. 11.).
Referring to claim 11 claiming the method of claim 1, the claim 11 is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
.

Claims 4-7, 10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rycyna, Ill et al. (US# 2016/0224306 hereinafter Rycyna) in view of Kao et al. (US# 2017/0294053 hereinafter Kao), and Hyeon (US# 2019/0179592 hereinafter Hyeon).
Referring to claim 4, Rycyna in view of Kao as applied above does not specifically disclose further comprising:
a communication interface including a circuit,
wherein the processor is configured to, based on location information regarding a display module in which an error occurs from among the plurality of display modules being received from the external display apparatus through the communication interface, identify the target display module as the display module in which the error occurs upon the location information matching the location information of the target display module.
In an analogous art, Hyeon discloses further comprising: a communication interface (user terminal 30; Fig. 1) including a circuit (see Fig. 12), wherein the processor is configured to, based on location information regarding a display module in which an error occurs from among the plurality of display modules being received from the external display apparatus through the communication interface, identify the target display module as the display module in which the error occurs upon the location information matching the location information of the target display module (The first inputter 31 may receive a position detection command for at least one of the plurality of display panels from the user or receive an error detection command for the plurality of display panels and output an electrical signal corresponding to the user input to the first controller 38.; Paras. 0145-147 and 0152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hyeon to the system of 
Referring to claim 5, Rycyna in view of Kao as modified by Hyeon discloses further comprising: a communication interface (see Hyeon; user terminal 30; Fig. 1) including a circuit (see Hyeon; Fig. 12), wherein the processor is configured to control the display module for which the location information is obtained based on the identification information from one of the plurality of display modules to display a specific image (see Hyeon, Paras. 0083-0084), and furthermore, Kao discloses identification information scanned from one of the plurality of display modules (See Kao, Step 406: Scanning the identification mark 54 on the electronic tag 50 of the patrol location 70, with the communication terminal 10 when one of the plurality of patrol locations 70 is reached.; Paras. 0044 and 0057).
Referring to claim 6, Rycyna as modified by Hyeon discloses wherein the processor is configured to control the display to display a Ul screen including at least one of a first Ul item for transmitting the module map information to an external server, a second UI item for receiving the module map information from the external server, a third UI item for updating the module map information or a fourth UI item for providing location information of a specific display module from among the plurality of display modules (see Hyeon, The first inputter 31 may be provided to receive the position detection command for the plurality of display panels from the user and then receive a determination command for a corresponding display panel 200.; Para. 0147,.. The first communicator 34 is provided to exchange data with an external device including the display apparatus 10. For example, the first communicator 34 is provided to transmit the position detection command for at least one of the plurality of display panels, which is input from the user to the first inputter 31.; Para. 0152 and 0159-0162; Fig. 12).
Referring to claim 7, Rycyna as modified by Hyeon discloses wherein the processor is configured to control the display to display a UI including four direction buttons of up, down, left (see Hyeon, the first inputter 31 may be implemented as various input units. For example, the first inputter 31 may include a manipulation button for inputting a predetermined command (e.g., an operation starting command, an operation stopping command, or a target setting command), a keypad (e.g., a keyboard, a numeric pad, etc.) for inputting letters, numbers, and symbols, and a pointing device (e.g., a mouse, a trackball, a digitizer, a touch pad, etc.) for inputting coordinate values in a screen.; Para. 0132. Thus, it obvious the inputter 31 includes four direction buttons of up, down, left and right for providing input to the user terminal 30.), and
based on identification information of a specific display module among the plurality of display modules after one direction button from among the four direction buttons being received, obtain location information of the specific display module based on location information of a current display module among the plurality of display modules and direction information of an input direction button (see Hyeon, The first inputter 31 may be provided to receive the position detection command for the plurality of display panels from the user and then receive a determination command for a corresponding display panel 200.  Here, the determination command is a command to continuously maintain the indicator 111, which is turned on when the corresponding display panels 200 is selected; Para. 0147), and
update the module map information by mapping the location information of the specific display module and the identification information (see Hyeon, memory 36 may be provided to store image data and programs for displaying a display screen image and various buttons on the first display portion 32 and may be provided to store graphic image data; Para. 0158, Fig. 12), and furthermore, Kao discloses scanned identification information (See Kao, Step 406: Scanning the identification mark 54 on the electronic tag 50 of the patrol location 70, with the communication terminal 10 via reader 12 when one of the plurality of patrol locations 70 is reached.; Paras. 0044 and 0057).

Referring to claim 10, Rycyna as modified by Hyeon discloses further comprising: a communication interface (see Hyeon, user terminal 30; Fig. 1) including a circuit (see Hyeon, Fig. 12), wherein the processor is configured to, based on information related to an operation of the display module corresponding to the location information being received through the communication interface, control the display to display operation-related information (see Hyeon, The user terminal 30 may provide a display screen image I1 so as to receive the position detection command for at least one of the plurality of display panels from the user. More specifically, the first display portion 32 of the user terminal 30 may provide the display screen image I1 partitioned into a plurality of regions so as to distinguish positions of the plurality of display panels.; Para. 0200, Fig. 15).
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 17, Rycyna as modified by Hyeon discloses further comprising: controlling the display to display a UI including four direction buttons of up, down, left and right (see Hyeon, the first inputter 31 may be implemented as various input units. For example, the first inputter 31 may include a manipulation button for inputting a predetermined command (e.g., an operation starting command, an operation stopping command, or a target setting command), a keypad (e.g., a keyboard, a numeric pad, etc.) for inputting letters, numbers, and symbols, and a pointing device (e.g., a mouse, a trackball, a digitizer, a touch pad, etc.) for inputting coordinate values in a screen.; Para. 0132. Thus, it obvious the inputter 31 includes four direction buttons of up, down, left and right for providing input to the user terminal 30.), and
based on scanned identification information of a specific display module among the plurality of display modules after one direction button from among the four direction buttons being received, obtain location information of the specific display module based on location information of a current display module among the plurality of display modules and direction information of an input direction button (see Hyeon, The first inputter 31 may be provided to receive the position detection command for the plurality of display panels from the user and then receive a determination command for a corresponding display panel 200.  Here, the determination command is a command to continuously maintain the indicator 111, which is turned on when the corresponding display panels 200 is selected; Para. 0147), and
update the module map information by mapping the location information of the specific display module and the identification information (see Hyeon, memory 36 may be provided to store image data and programs for displaying a display screen image and various buttons on the first display portion 32 and may be provided to store graphic image data; Para. 0158, Fig. 12), and furthermore, Kao discloses scanned identification information from an external surface (See Kao, Step 406: Scanning the identification mark 54 on the electronic tag 50 of the patrol location 70, with the communication terminal 10 via reader 12 when one of the plurality of patrol locations 70 is reached.; Paras. 0044 and 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Hyeon to the system of Rycyna in view of Kao in order to obtain the cost saving effectively by reducing labor costs and shortening construction time of the display modules system.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT D AU/                                                                             /NELSON M ROSARIO/Examiner, Art Unit 2624                                                              Primary Examiner, Art Unit 2624